DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 7, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 contains the limitation “wherein the PEO-PPO-PEO copolymer in intervened with a 
Please clarify.
The dependent claims fall therewith.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J Cont Rel, 2015) in view of Tian et al. (Biomaterials, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 7, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that the applied prior art does not render obvious a structure in which the PEO-PPO-PEO copolymer is intervened with a surface of the exosome and at least a portion of a phospholipid bilayer. Zhang modifies liposomes and the exosomes of Tian are not coated with a poloxamer. While Tian discloses the engineered doxorubicin loaded exosome, Tian is completely silent on a PEO-PPO-PEO copolymer intervened with a surface of the exosome and at least a portion of a phospholipid bilayer.

As to the new limitation that the exosomes are cell-line derived, this reflects the process by which the exosomes are obtained and therefore is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that obtaining exosomes from non-cultured cells, a primary cell culture or cell line tissue culture results in a different and non-obvious exosomes. The type of cell (e.g., breast cancer cell versus endothelial cell) can alter the exosomes that are produced but there is no evidence that the manner in which such cells are grown results in different and non-obvious exosomes being produced.

Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Tian et al. further in view of Mitsialis et al. (US 2014/0065240). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 7, 2021 and those set forth herein.
.

Claims 5 and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Tian et al. further in view of Sun et al. (Clin Ther, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 7, 2021 and those set forth herein.
Applicants do not present any specific arguments regarding Sun et al. for the Examiner to address herein. Therefore this rejection is maintained for the reasons of record set forth in the Office Action mailed July 7, 2021 and those set forth herein.

Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Tian et al. as applied to claims 1, 2 and 4 above, and further in view of Lee et al. (FASEF J, 2012)
Zhang et al. discloses the preparation of drug loaded long circulating liposomes that were modified with either poly(ethylene glycol) (PEG) or the PEO-PPO-PEO block copolymer poloxamer-188 (whole document, e.g., abstract). Liposomes separate the encapsulated drug from the surrounding tissue and prevent drug PIP (post injection drug precipitation) and/or irritation by controlled release and have also been well documented as tumor-targeted drug delivery systems (¶ bridging p 161 and 162). Coating liposomes with hydrophilic polymers such as PEG or poloxamers has been widely used as a “stealth” technology to reduce clearance by the reticuloendothelial 
The coating of macrophage derived exosomes with a poloxamer is not disclosed.
Tian et al. discloses that despite recent advances in packaging clinically approved drugs into nanoscale delivery vehicles for cancer therapy, achieving efficient drug tumor accumulation while avoiding immune activation and toxicity remains a challenge (p 2283, col 1). Exosomes are nano-sized membrane vesicles secreted by numerous cell types whose unique origin enables them to contribute to intracellular communication through the transfer of mRNA, microRNA, receptors and enzymes between cells (p 2283, col 1). In principle, exosome drug delivery vehicles have multiple advantages over existing synthetic systems as they can be derived from a patient’s own cells so that they may be less immunogenic and the phospholipid bilayers may directly fuse with the target cell plasma membrane and avoid the endosomal-lysosomal pathway that many synthetic materials use that can lead to inflammasome activation (p 2382, col 2, ¶ 2). Engineered exosomes engineered to express a well-known exosomal membrane protein and an integrin targeting peptide were loaded with the ionic drug in vitro and in vivo. (p 2389, col 2, ¶ 1). In vivo specific tumor targeting of the doxorubicin loaded exosomes was confirmed and showed pronounced tumor suppression, compared to PBS treated or free doxorubicin treated animals (p 2388, col 2, ¶ 2).
Lee et al. discloses that human A disintegrin and metalloprotease 15 (ADAM15) is widely expressed and involved in tumor progression and suppression (sentence bridging cols 1 and 2 on p 3084). The study demonstrated that ADAM15 is released into the extracellular space as a component of the exosome and the release of exosomal ADAM15 by various tumor cell types is enhanced by administration of the typical protein kinase C (PKC) activator phorbol 12-myrstate 13-acetate (PMA). ADAM15 is also released by human monocyte derived macrophages that release significant amounts of exosomal ADAM15 without PMA stimulation (p 3085, col 1, ¶ 1). These ADAM15 exosomes inhibit the interaction of integrin αvβ3 and vitronectin and suppress vitronectin- and fibronectin-induced cell growth and migration (p 3087, col 2). Figure 7 shows that macrophage-derived ADAM15 exosomes successfully suppressed ovarian cancer and also delayed in vivo tumor growth in a mouse model, indicating a tumor suppressive role of ADAM15 exosomes derived from macrophages (section bridging p 3090 and 3091; p 3092, col 1, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes derived from macrophages in place of liposomes in the poloxamer coated liposomes of Zhang et al. .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Tian et al. and Lee et al. as applied to claims 1, 2, 4, 12, 13 and 15 above, and further in view of Mitsialis et al. (US 2014/0065240).
Zhang et al., Tian et al. and Lee et al. are discussed above.
Formulation of the exosome as a powder is not disclosed.
Mitsialis et al. discloses compositions comprising mesenchymal stem cell derived exosomes and methods of their use in subjects having certain lung diseases including 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a powder of the poloxamer coated exosomes of Tian et al. and Zhang et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mitsialis et al. discloses that exosomes can be formulated in a variety of ways included as powders or other solid forms. Depending on the needs of a particular application including the drug to be delivered and the desired delivery location, the person of ordinary skill in the art can select the appropriate formulation from those that are known in the art and explicitly disclosed by Mitsialis et al. such as exosomes can be formulated as powders.

Terminal Disclaimer

The terminal disclaimer filed on October 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,265,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the non-statutory double patenting rejection over this patent had been withdrawn.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618